Two actions of replevin between the same parties, reported by agreement to this *578court for determination. The plaintiff, Edwin G. Bailey, replevined from the Maine Central Railroad Company two carloads of hay, the first car consisting of thirty-six (36) tons, and the second carload consisting of twelve (12) tons of hay. The plaintiff leased a farm to C. H. Southard, and Southard sold the hay to one Bean, whose possession of the hay was interrupted by these suits.
Held: 1. The case clearly shows that the lessee owned the hay crop of 1916, that he had the right to sell the same to Mr. Bean or any other person. In this case he sold to Mr. Bean, who from the evidence was a purchaser for value, and without notice of any defect in the title of Mr. Southard, if a défect had existed. But no mistake of the parties or defect in title appears. The defendant is therefore entitled to judgment in both cases, and judgment for a return of the property. Washington Ice Co. v. Webster, 62 Maine, 341. So ordered. Percy A. Hasty, and Gillin & Gillin, for plaintiff. Morse & Cook, and Fellows & Fellows, for defendant.